Citation Nr: 1225112	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a depressive disorder, prior to June 24, 2010.

2.  Entitlement to a rating in excess of 70 percent for a depressive disorder, since June 24, 2010. 

2.  Entitlement to a finding of total disability based on individual unemployability due to service connected disabilities (TDIU), prior to June 24, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The March 2005 decision granted the Veteran an increased rating of 50 percent rating for his depressive disorder, effective from March 11, 2004. 

In a January 2010 decision, the Board granted the Veteran's claim for service connection for a low back disorder.  This decision also remanded the Veteran's claim for an increased rating for his depressive disorder and his claim for TDIU.  A June 2011 rating decision granted the Veteran an increased rating of 70 percent rating for his depressive disorder, and granted the Veteran a TDIU, both effective from June 24, 2010.  These grants are not full awards of the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The  claims must be remanded in order to obtain the Veteran's state disability determination records.  A December 2005 VA outpatient record (Volume V of claims file) notes that the Veteran's state disability appeal had recently been turned down.  No attempt has been made to obtain these records and such records are potentially relevant to the Veteran's claims, as they likely contain information related to his disability status for the period currently under appeal.  The duty to assist requires reasonable efforts to obtain relevant records not in Federal custody.  Accordingly, VA must, if possible, obtain these records.  See 38 C.F.R. § 3.159(c)(1).  

Moreover, the record is unclear as to whether the Veteran applied for Social Security Administration (SSA) disability benefits.  There is some reference to disability payments, but the Veteran has indicated that he has received only retirement benefits from SSA.  The SSA should be contacted in order to obtain any pertinent SSA records that may exist. 

The Veteran was provided a supplemental statement of the case (SSOC) in September 2008 regarding his increased rating and TDIU claims.  A June 2011 SSOC does not discuss the issue of entitlement to a TDIU prior to June 24, 2010.  In light of the new evidence pertinent to this claim that has been added to the claims file subsequent to the September 2008 SSOC, the Veteran's claim must also be returned to the RO for issuance of an updated SSOC.  See 38 C.F.R. §§ 19.31, 19.37(a) (2011). 

The Veteran's updated VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records from the VA medical center in Los Angeles, and all associated clinics, as well as any other VA facility identified in the record or by the Veteran, dated from April 2010 to present. 

2.  Contact the Veteran and obtain authorization from the to allow VA to request copies of the records regarding his state disability appeal.  All records/responses received should be associated with the claims file.

3.  The RO should request from SSA a copy of any determinations on the Veteran's claim for disability benefits, as well as copies of all medical records underlying any determination.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate. 

4.  Upon completion of the above requested development reconsider the Veteran's claims.  The Veteran and his representative should be provided an SSOC which includes review of all evidence received since the September 2008 SSOC and should be afforded the appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

